Citation Nr: 1442493	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to May 2, 2003, and in excess of 50 percent from May 2, 2003 to April 9, 2008, for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from October 1988 to December 1991.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal arises from the RO in Philadelphia, Pennsylvania.  The case was before the Board on a prior occasion, and was remanded in September 2008 for evidentiary development.  Actions required by the Board's remand have been accomplished.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.


FINDING OF FACT

From May 2, 2002, one year prior to the filing of his claim for increase, to April 9, 2008, the Veteran exhibited total occupational and social impairment due to service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a total disability rating, from May 2, 2002 to April 9, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Increased Ratings 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged ratings" are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Discussion of the staged rating assigned by the RO is included in the analysis portion of this decision, and as it awarded a total rating effective from April 10, 2008 to the present, the below decision addresses the portion of the appeal prior to that date.  

With regard to evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Analysis

The Veteran was granted service connection for PTSD in an August 1999 rating decision, where a 30 percent evaluation was assigned.  No disagreement was filed with respect to this rating, and the decision is final.  In May 2003, the Veteran filed a claim for an increase, and was initially increased in his disability evaluation to 50 percent, effective to the date of his claim, May 2, 2003.  The Veteran disagreed in a timely manner with the rating assigned, and after a remand order for development by the Board in September 2008, the Veteran was granted a 100 percent disability evaluation effective to April 10, 2008.  A VA examiner, upon reviewing the claims file, noted a GAF score of 25 in August 2008, and a prison clinical note, dated in April 2008, noted a lower score of 20.  Based on the earlier of these two dates, the current effective date of April 10, 2008 was assigned by the RO.    

The Veteran has disagreed with the effective date of April 10, 2008, and the claim was developed by the RO as a claim for entitlement to an earlier effective date; however, as the rating was essentially "staged" by the RO upon the granting of the 100 percent rating effective from April 2008, the appeal for an increase in rating is still in appellate status for the time period prior to the grant of a total disability evaluation in April 2008.  In this regard, the Board notes that an effective date of award for an increase in rating may be assigned within the year prior to the filing of the claim should it be factually ascertainable that there is evidence of that level of disability (otherwise, the later of the date of claim or the date entitlement arose is assigned).  See 38 C.F.R. § 3.400.  Thus, the issue on appeal is entitlement to a disability rating in excess of 30 percent prior to May 2, 2003 (inclusive of if a higher level of disability for service-connected PTSD became factually ascertainable in the year prior to the filing of the claim), and in excess of 50 percent prior to April 10, 2008.  

The Veteran has been incarcerated with the Federal Bureau of Prisons since 2003, and has a substantial legal history of prior incarcerations before that time.  The record is replete with evidence of psychiatric hospitalizations dating to at least September 2000.  A private medical note also of September 2000 indicated that the Veteran had frequently been terminated from employment due to fighting.  In October 2000, the Veteran was seen by prison mental health clinicians with respect to a history of suicide attempts, and he was assessed with a GAF score of 35.  VA clinical reports of August 2003 demonstrate panic attacks occurring three to four times a week.  While the GAF was improved a few months prior to this in May 2003 (score of 45), the Veteran reported passive homicidal ideation as part of his symptomatology.  A note authored by a VA psychiatrist, dated in October 2003, stated that the Veteran was unable to participate in any gainful employment as a direct result of "his service-connected psychiatric condition."  It was noted that there had been a recent hospitalization at the Seattle VA Medical Center for the "permanent and severe" PTSD.  

Clinical notes from the hospitalization in Seattle, which are dated in May 2003, note paranoia, possible auditory hallucinations, religious delusions, and an anxious, agitated, and dysphoric mood.  It was noted at that time that antipsychotic medications would be "of benefit" to him.  

In June 2004, the Veteran was deemed incompetent to handle his VA funds as due to his service-connected mental illness.  A fiduciary has been appointed.  

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) as due to his PTSD.  An adjudication by an SSA Administrative Law Judge (ALJ), dated in August 2007, reviewed the extensive disability history for the Veteran with regard to his substance abuse and the service-connected PTSD.  The ALJ's review included a discussion of prison records dated from 2001 to 2003, which showed administration of psychotropic medications and no abuse of alcohol or street drugs.  Nonetheless, anxiety and irritability were present, and it was concluded that the PTSD was not caused by drug abuse following medical expert testimony.  

The ALJ reviewed the VA records in the claims file, and also the history of the Veteran's crime for which he is currently incarcerated.  It was noted that the arrest in April 2004 was after the Veteran robbed a bank with an assault rifle, and that when he was apprehended, he was in a wet suit and had dived into a nearby lake to make some sort of attempt at escape.  The Veteran's federal public defender, in June 2004, reported that the Veteran was talking of "God or Satan" at the time of his arrest.  The ALJ determined that the Veteran "had been under a disability [PTSD] since September 1999."  

When viewing this determination in light of VA records contemporaneous to his arrest, inclusive of a VA examination report of January 2004 which showed the Veteran was unemployable and a clinical note of May 2003 which documents religious delusions and psychosis, it is clear that the Veteran was, and continues to be, severely disabled by his service-connected PTSD.  Not only does the 2004 VA examination report note severe occupational impairment, the Veteran was unable to give his age to the examiner at that time, and he was deemed "largely uninterviewable" by the examiner.  He was, at that time, found to have been psychotic and to have needed emergency hospitalizations in the recent past.  PTSD was specifically determined to be partially responsible for his very severe disablement.  There is thus evidence of a high degree of social impairment (unable to accurately communicate facts of his own life) in addition to the occupational impairment dating back many years.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Expert medical opinions from VA clinicians indicate that the Veteran could not hold a job as due to PTSD, and that severe psychosis, dating at the very least to the period of incarceration from 2001-2003 (prior to his current incarceration in Federal Prison), has been present consistently and has necessitated the prescription of psychotropic drugs.  While other psychiatric pathology is co-morbid with the service-connected PTSD, VA examination reports dating to 2004 as well as other clinical records dating prior to that, do demonstrate that the Veteran's severe symptoms stem from PTSD as well as other conditions.  The Veteran has expressed near continual panic from the time proximate to the filing of the claim for an increase and has experienced delusions, hallucinations, as well as passive suicidal and homicidal ideation since that time.  Medical testimony offered in connection with the claim for SSA benefits indicated that total occupational impairment due to PTSD (confirmed by two VA physicians in 2003 and 2004) has dated at least to 1999, and other medical clinical notes dating to 2000 show that fighting (an example of grossly inappropriate behavior) had prevented long-term employment at that time.  

Essentially, the Veteran has demonstrated severe psychotic problems, grossly inappropriate behavior, and has been a danger to himself and others so as to necessitate hospitalization and/or isolation for mental health reasons both inside and outside of the prison environment for many years.  He has been specifically found to have had total occupational impairment to the time proximate to the filing of his claim for an increase, and his grossly inappropriate behavior and persistent delusional symptomatology (which have necessitated consistent antipsychotic medications), have been consistently reported from the same time.  Accordingly, a 100 percent disability evaluation is warranted for service-connected PTSD prior to April 10, 2008.  In that an effective date can be assigned within the year prior to a filing of a claim for an increase should it be factually ascertainable that the disability was so severe at that time, the Board is satisfied that on May 2, 2002, based on the evidence of record as discussed, it did become factually ascertainable that the Veteran experienced total occupational and social impairment.  Accordingly, from this date forward, a 100 percent disability evaluation will be assigned.  See 38 C.F.R. §§ 3.440, 4.130, Diagnostic Code 9411.  This is the maximum benefit allowed by law in this case, and thus the Board's action in awarding the 100 percent rating from May 2, 2002 to April 9, 2008 is a full grant of the benefit sought.    


ORDER

A 100 percent disability evaluation, from May 2, 2002 to April 9 2008, for service-connected PTSD, is granted subject to the statutes and regulations applicable to the payment of monetary benefits.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


